Citation Nr: 1012819	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for paroxysmal 
supraventricular tachycardia.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from November 1969 
to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.   

In a December 2008 decision, the Board reopened the 
Veteran's claim of service connection for paroxysmal 
supraventricular tachycardia on the basis that new and 
material evidence had been presented, and remanded the 
underlying claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the Veteran's substantive appeal 
(VA Form 9), dated in September 2007, the Veteran requested 
a hearing at the RO before a Member of the Board.  
Subsequently, in May 2008, a hearing was conducted at the RO 
before a Veterans Law Judge.  By a December 2008 decision, 
the Board remanded this case for additional development.

In a letter, dated in March 2010, the Board notified the 
Veteran that the Veterans Law Judge who had conducted his 
hearing was no longer employed by the Board. The Board 
indicated that, by law, the Veteran must be given the 
opportunity for another hearing.  In the Veteran's return 
response, received by the Board in March 2010, the Veteran 
indicated that he wanted to attend a hearing before a 
Veterans Law Judge at the RO.  Thus, this case needs to be 
returned to the RO so that a Travel Board hearing may be 
scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The Veteran and 
his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this remand 
is to ensure due process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


